COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ERICK HERNANDEZ,                                §              No. 08-17-00255-CV

                        Appellant,                §                 Appeal from the

  v.                                              §               171st District Court

  JOE TALAMANTES,                                 §             of El Paso County, Texas

                         Appellee.                §              (TC# 2014DCV0610)

                                              §
                                            ORDER

       On March 5, 2018, this Court issued an order extending the time to mediate the case until

April 5, 2018. As of this date, neither a motion to extend mediation nor a motion to reestablish

the appellate timetable has been filed.

       Therefore, the Court, on its own motion, ORDERS this appeal to continue. The appellate

timetable suspension is lifted and the Clerk’s Record (1 volume) received on January 5, 2018 and

the Reporter’s Record (1 volume) received on January 16, 2018 have this day been filed.

Appellant’s brief is due 30 days from the date of this order.

       IT IS SO ORDERED this 13th day of April, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.